Citation Nr: 0314206	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation for a seizure disorder 
in excess of 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from October 1978 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In October 2002, the Board conducted development of further 
evidence in this case.  The case has returned for appellate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Since discharge from service, the veteran's seizure 
disorder was manifested by symptoms that have more nearly 
approximated 1 major seizure during any six month period or 
two major seizures during any year, or 5 to 8 minor seizures 
weekly, during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for an initial 40 percent disability rating for 
a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.124a, Diagnostic Code 8910 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a January 2001 
statement of the case and an April 2001 letter, VA informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically evidence showing that his seizure 
disorder had increased in severity.  The appellant was also 
advised that VA would assist in obtaining identified records, 
but that it was appellant's duty to provide enough 
information for VA to obtain the records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the January 2001 statement 
of the case and April 2001 letter informed the appellant of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, that was 
fulfilled by providing a VA examination to the appellant in 
February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Law

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
an initial disability evaluation in excess of that assigned 
is from an original claim received by the RO, which the 
veteran timely appealed.  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

III.  Seizure disorder

The veteran's seizure disorder is currently assigned a 20 
percent rating under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (grand mal epilepsy).  The rating 
criteria for seizure disorders, set forth under 38 C.F.R. § 
4.124a, Diagnostic Codes 8910 (grand mal epilepsy) and 8911 
(petit mal epilepsy), are as follows: a 100 percent 
evaluation is warranted for at least 1 major seizure per 
month during the preceding year; an 80 percent evaluation is 
warranted for at least 1 major seizure in 3 months, or more 
than 10 minor seizures weekly, during the preceding year; a 
60 percent evaluation is warranted for 1 major seizure in 4 
months, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures in the last year, or 5 to 8 minor seizures weekly, 
during the preceding year; and a 20 percent evaluation is 
warranted for 1 major seizure during the preceding 2 years or 
2 minor seizures during the preceding 6 months.  38 C.F.R. § 
4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  Id. At Notes 
(1)(2).

Although the frequency and nature of seizures may be 
established by competent, consistent lay testimony 
emphasizing convulsive and immediate postconvulsive 
symptomatology, when there is doubt as to the true nature of 
epileptiform attacks, neurological observation in a hospital 
adequate to make such a study is necessary. 38 C.F.R. § 
4.121.

After carefully reviewing the evidence the Board finds that 
an initial rating of 40 percent is warranted because the 
evidence more closely approximates the criteria of 1 major 
seizure during the preceding 6 months or 2 major seizures in 
the last year, or 5 to 8 minor seizures weekly during the 
preceding year.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  
In addition, the application of staged ratings is not 
necessary.  

The Board adopts the findings made by a VA examiner in a 
February 2003 VA report.  The examiner had reviewed the 
veteran's claims file.  According to the report, the service 
medical records documented that the veteran's seizures began 
in 1982 after being treated for meningitis while serving in 
Korea.  Afterwards, the veteran did well, but had a 
recurrence of seizures in 1998, which were presented as 
generalized grand mal seizures.  A VA electroencephalogram 
(EEG) in 1998 revealed a left frontal region shock activity.  
The veteran recalled that he was placed on Dilantin for about 
one year before being discontinued gradually.  The seizures 
returned in 1998.  At that time he was completely studied.  

At present, the February 2003 VA examiner noted that the 
veteran was taking 500 milligrams of Dilantin.  During the 
year 2002, the veteran had had two seizures.  As of the time 
of the examination, the veteran had had one seizure in 2003.  
The examiner noted that one of the seizures in 2002 was 
during his sleep.  When he awoke, there was evidence of a 
tongue bite and a blood stain of the pillow.  His wife, who 
attended the examination, corroborated this incident.  During 
2001, the veteran had had only one seizure on February 17, 
which was generalized by description, tonic clonic.  The 
examiner explained that this seizure was coincidental with 
low Dilantin levels, even though the veteran was taking 100 
milligrams, three times a day.  

The last seizure that he experienced was in January 2003.  
The one before that was around July 2002.  By description, 
both of these were major seizures, generalized.  There was no 
known precipitant except on one occasion, which was 
associated with the low level of Dilantin.  

Based on a physical examination and a review of the record, 
the examiner diagnosed the veteran with a generalized seizure 
disorder, which was recurring.  The seizures were secondary 
to meningitis, which was dated from 1982 and incurred while 
on active duty.  At present, it was not fully controlled 
despite therapeutic anticonvulsant levels.  

Based on the foregoing evidence the Board finds that the 
criteria for a 40 percent rating under Diagnostic Code 8910 
have been met.  Since discharge from service in 2000, the 
evidence shows that the veteran has more nearly been 
experiencing two seizures a year.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 40 
percent, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a lay person untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As noted above, competent and consistent lay testimony can 
provide evidence of the frequency of any seizure activity.  
Diagnostic Code 8910.  The Board finds the lay statements 
provided by the veteran are probative in light of the medical 
history documented in the record.  Yet, while the appellant 
may contend that a rating in excess of 40 percent is 
warranted, the foregoing evidence fails to more closely 
approximate the criteria of 1 major seizure in 4 months, or 9 
to 10 minor seizures weekly, during the preceding year at any 
time during the pendency of this claim.  Diagnostic Code 
8910.  Thus, a rating in excess of 40 percent is not 
warranted.  

IV.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's seizure disorder has resulted 
in frequent periods of hospitalization.  Accordingly, with 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extra-schedular 
evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations for a rating in excess of 40 percent.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 40 percent, but 
not in excess thereof, for a seizure disorder is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

